Citation Nr: 9916739	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  98-12 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for postoperative 
hemilaminectomy and diskectomy with arthritis of the lumbar 
and thoracic spine.

2.  Entitlement to a temporary total disability rating for 
convalescence under 38 C.F.R. § 4.30 following surgery in 
August 1996 and March 1997.

3.  Entitlement to an increased rating for postoperative 
lumbar sympathectomy, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from June 1968 to January 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in which the regional 
office (RO) denied an increased rating for post operative 
lumbar sympathectomy, denied service connection for 
postoperative hemilaminectomy and diskectomy with arthritis 
of the lumbar and thoracic spine, and denied temporary total 
ratings for convalescence following surgery in August 1996 
and March 1997.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the U.S. Court of Appeals for Veterans 
Claims) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDINGS OF FACT

1.  The record contains no competent medical evidence that 
the veteran's postoperative hemilaminectomy and diskectomy, 
with arthritis of the lumbar and thoracic spine, is 
proximately due to or the result of service-connected 
disability from postoperative lumbar sympathectomy.

2.  The veteran's surgeries in August 1996 and March 1997 
were not for treatment of a service-connected disability.

3.  The veteran's disability from postoperative lumbar 
sympathectomy is manifested by subjective complaints of low 
back pain and radicular pain to the right lower extremity, 
without clinical findings of listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
postoperative hemilaminectomy and diskectomy, with arthritis 
of the lumbar and thoracic spine, is not well grounded.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998).

2.  The claim for a total disability evaluation for 
convalescence following surgery performed in August 1996 and 
March 1997 is not well grounded.  38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 4.30 (1998).

3.  The criteria for a schedular rating in excess of 20 
percent for postoperative lumbar sympathectomy have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5295 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims that his right L 5 laminectomy, performed 
in August 1996, and his bilateral L 4/5 partial laminectomy 
and diskectomy, performed in March 1997, are related to 
disability resulting from a lumbar sympathectomy performed in 
October 1973 for treatment of his service-connected fibula 
fracture and neuropathy.  He further contends that the 
disability due to the sympathectomy is more severe than 
reflected by the current disability evaluation.  

The veteran's service medical records contain a notation in 
September 1968 of probable stress fracture of the right 
tibia.  An X-ray taken in March 1969 showed a chip fracture 
of the right lateral malleolus.  An examiner noted an 
impression of old avulsion sprain of the right lateral 
malleolus.  In April 1969, the veteran underwent an 
arthrotomy of the right lateral malleolus.  Follow-up 
treatment notes indicate that he was turning his right ankle 
in, causing sprain-like injuries.  At his examination for 
separation from service, the veteran reported a history of 
foot trouble.  An examiner noted that the veteran had broken 
his ankle and undergone surgery.

A February 1971 rating decision granted service connection 
for residuals of old chip fracture of the distal end of the 
right fibula and assigned a noncompensable disability 
evaluation.  A hospital report dated in January 1972 
indicates that the veteran continued to have complaints of 
right ankle pain and underwent surgery for excision of a 
neuroma of the lateral cutaneous branch of the right, 
superficial peroneal nerve.  A March 1972 rating decision 
assigned a temporary total rating under 38 C.F.R. § 4.30, 
followed by a 10 percent disability evaluation for residuals 
of old chip fracture of the distal end of the right fibula 
with postoperative excision of neuroma.  

A hospital report dated in July 1972 shows that the veteran 
continued to have complaints of right ankle pain.  In May 
1973, he underwent surgery on his right ankle for exploration 
and excision of scar tissue, for which he received another 
temporary total rating under 38 C.F.R. § 4.30.  In October 
1973, he underwent a right lumbodorsal sympathectomy for 
right ankle causalgia, during which three lumbar ganglion 
were found.  The service-connected chip fracture of the 
distal fibula, postoperative excision of neuroma and lumbar 
sympathectomy, was rated 20 percent disabling from July 1993.  
The veteran was also given another temporary total rating 
under 38 C.F.R. § 4.30 following the October 1973 surgery.  

A rating decision in May 1978 assigned separate disability 
evaluations for the chip fracture, right distal fibula, 
postoperative excision of neuroma; postoperative lumbar 
sympathectomy with mild paravertebral muscle spasm; and 
neuropathy, right superficial peroneal nerve.  

In a letter dated in December 1995, a private neurosurgeon 
reported that a magnetic resonance imaging (MRI) of the 
veteran's lumbar spine revealed a diffuse bulge or protrusion 
of the disc at the level of the fourth and fifth lumbar 
vertebrae (L4-5).  The doctor speculated that the bulge may 
be producing some spinal stenosis.  The physician opined that 
the veteran was not likely to benefit from a laminectomy, and 
recommended that the veteran seek treatment from a pain 
clinic.

The veteran underwent a right L5 laminectomy in August 1996 
and bilateral L4/5 hemilaminectomy and diskectomy in March 
1997.  X-rays of his spine taken in February 1997 showed mid 
lumbar degenerative osteophytes and mild mid thoracic 
degenerative changes.  The summary of the March 1997 
hospitalization indicates that the veteran reported that his 
continued low back pain with radicular pain was worse after 
the August 1996 surgery.  An MRI showed severe lumbar 
stenosis at L4-5 with multi-factorial contribution by 
recurrent herniated disk at L4-5 in addition to a large 
degree of ligamentous hypertrophy and facet hypertrophy.  


I.  Service Connection for Hemilaminectomy and Diskectomy

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).  Also, disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet. App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet. 
App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet. App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claim for service connection for post operative 
hemilaminectomy and diskectomy with arthritis of the lumbar 
and thoracic spine is not well grounded.  Although the RO did 
not specifically state that it denied such claim on the basis 
that it was not well grounded, the Board concludes that this 
error was not prejudicial to the claimant.  See Edenfield v. 
Brown, 8 Vet. App. 384 (1995) (deciding that the remedy for 
the Board's deciding on the merits a claim that is not well 
grounded should be affirmance, on the basis of nonprejudicial 
error).  While the RO denied service connection on the 
merits, the Board concludes that denying the claim because 
the claim is not well grounded is not prejudicial to the 
appellant, as the appellant's arguments concerning the merits 
of the claim included, at least by inference, the argument 
that sufficient evidence to establish a well-grounded claim 
is of record.  Therefore, the Board finds that it is not 
necessary to remand the matter for the issuance of a 
supplemental statement of the case concerning whether or not 
the claim is well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); VAOPGCPREC 16-92 (O.G.C. Prec. 16-92) 
at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet. App. 69, 77-80 (1995).  In this case, the RO informed 
the appellant of the necessary evidence in its rating 
decision and in the statement of the case.  The discussion 
below informs the veteran of the types of evidence lacking, 
and which he should submit for a well-grounded claim.  Unlike 
the situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

The veteran contends that he has current disability from 
degenerative disc disease of the lumbar spine and arthritis 
of the lumbar and thoracic spine, and that these disorders 
are proximately due to or the result of his service-connected 
disability from postoperative lumber sympathectomy.  He 
asserts that the onset of his back pain was after he 
underwent the sympathectomy.

At his hearing before the undersigned member of the Board, he 
submitted copies of records of private medical treatment 
dated in the early 1980's.  These records show that, in 
October 1980, the veteran reported that he had had moderate 
lumbar spine discomfort since having a lumbar sympathectomy.  
A September 1982 record contains a diagnosis of probable 
chronic lumbar strain vs. low-grade disk disease.  In 
February 1983, the same physician recorded an impression of 
S1 sciatica, and in March 1983, of S1 radiculopathy.  The 
veteran was seen in a university medical center in November 
1984.  A neurologist reported that his findings suggested the 
veteran was suffering from some type of chronic central pain 
probably due to a myelopathy of undetermined origin.  In a 
letter dated in January 1985, the same neurologist described 
the veteran's chronic pain syndrome as "unusual."  His pain 
had two components.  One was a clinical equivalent of a 
myelopathy, explaining his hyperpathia.  In addition, he had 
clinical and electromyographic evidence of radicular pain in 
the L5-S1 distribution.  The neurologist recommended 
treatment with medication.  Neither of the physicians 
suggested that the veteran had lumbosacral disc disease as a 
result of his 1973 lumbar sympathectomy.

In the absence of evidence that the veteran has the expertise 
to render opinions about the relationship, if any, between 
the development of his lumbar disc disease with arthritis and 
his 1973 lumbar sympathectomy, his assertions that the disk 
disease and arthritis resulted from the 1973 surgery are 
afforded no probative weight.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran is competent to relate the 
onset of his symptomatology.  However, it is not apparent 
from the record that he has the expertise to opine that his 
lumbar disc disease and arthritis resulted from the 
sympathectomy he underwent in 1973.

A thorough review of the entire claims file yields no 
competent medical evidence or opinion that the veteran's 
degenerative disc disease and arthritis of the lumbar and 
thoracic spine are proximately due to or the result of his 
service connected disability from lumbar sympathectomy.  
Therefore, the Board concludes that the claim for service 
connection for lumbar disc disease and arthritis of the 
lumbar and thoracic spine is not well grounded.


II. Total Rating under 38 C.F.R. § 4.30

The veteran contends that he is entitled to a 100 percent 
rating under 38 C.F.R. § 4.30 for convalescence after 
surgeries for laminectomy and diskectomy in August 1986 and 
March 1987.

A total disability rating of 100 percent will be assigned on 
a temporary basis following surgery for a service-connected 
disability necessitating at least one month of convalescence 
or surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement or for continued use of a wheelchair or crutches 
(regular weight bearing prohibited).  38 C.F.R. § 4.30 
(1998).

As the Board has decided that the veteran's claim for service 
connection for lumbar disc disease is not well grounded, and 
as the record shows that his surgeries in August 1986 and 
March 1987 were not for treatment of a service-connected 
disability, the Board concludes that the claim of entitlement 
to benefits pursuant to 38 C.F.R. § 4.30 is also not well 
grounded.

III.  Increased Rating for Postoperative Lumbar Sympathectomy

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and that VA has no further 
duty to assist the veteran in developing facts pertinent to 
his claim.  He has not advised VA of the existence of 
additional evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  When 
utilizing the rating schedules, when an unlisted condition is 
encountered, the VA is permitted to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1998).

The veteran was granted service connection for status post 
lumbar sympathectomy by the RO's May 1978 rating decision.  
The disability has been rated 20 percent disabling, effective 
from January 1978, by analogy to lumbosacral strain under 
Diagnostic Code 5295.  See 38 C.F.R. § 4.20, 4.27 (1998).  
This rating is now protected.  See 38 U.S.C.A. § 110 (West 
1991); 38 C.F.R. § 3.951(b) (1998).  

Under Diagnostic Code 5295, a 40 percent evaluation is 
assigned for severe symptoms with listing of the whole spine 
to the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the foregoing with 
abnormal mobility on forced motion.  A 20 percent evaluation 
is assigned for muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 10 percent evaluation is warranted for 
lumbosacral strain with characteristic pain on motion.

In this case, the record contains no clinical findings that 
the veteran has listing of the whole spine, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral spine motion, or abnormal mobility with 
forced motion.  During the most recent VA examination, the 
lumbar spine had normal lordosis.  The iliac crests were 
level.  Forward flexion was 30 degrees.  Backward extension 
was five to ten degrees.  Right and left lateral flexion was 
10 to 15 degrees.  The examiner did not report findings of 
muscle spasm, postural abnormality, or fixed deformity.  X-
rays did not show narrowing of the lumbosacral joint space, 
although there were mid lumbar degenerative osteophytes.  The 
pertinent diagnosis was recurrent lumbosacral pain with 
right-sided sciatica secondary to lumbar spinal stenosis.

The examiner expressed his opinion that there was no 
relationship between the findings indicating sciatica and 
lumbar spine arthritis and the veteran's surgery in 1973 for 
lumbar sympathectomy.  Therefore, the Board finds that it is 
not appropriate to consider whether a higher rating might be 
assignable pursuant to Diagnostic Code 5292 (limitation of 
motion of the lumbar spine) or Diagnostic Code 5293 
(intervertebral disc syndrome).

The Board finds that the veteran's disability from 
postoperative lumbar sympathectomy is manifested by 
subjective complaints of low back pain and radicular pain to 
the right lower extremity, without clinical findings of 
related listing of the whole spine to the opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in a standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the foregoing with abnormal mobility 
on forced motion.  Therefore, the Board concludes that the 
criteria for a schedular rating in excess of 20 percent under 
diagnostic Code 5295 have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1998).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1995).  In this regard, the Board 
notes that the veteran has not asserted, nor does the medical 
evidence otherwise show, that the residuals of post-operative 
lumbar sympathectomy include limitation of motion due to 
pain, excess fatigability, loose motion, incoordination, or 
weakened motion.  The Board further notes that schedular 
rating criteria under Diagnostic Code 5295 include 
"characteristic pain on motion."

The Board has also considered 38 C.F.R. §  4.7, which 
provides that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Absent clinical findings such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the foregoing with abnormal mobility on 
forced motion, the veteran's low back disability, as 
discussed above, does not more closely approximate the 
criteria for the next higher schedular evaluation of 40 
percent.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. A higher ratings is provided for 
more severe symptoms, but the medical evidence reflects that 
those manifestations are not present in this case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required hospitalization or frequent treatment for symptoms 
which have been attributed to his lumbar sympathectomy.  Nor 
is there evidence that the disability associated solely with 
lumbar sympathectomy otherwise so markedly interferes with 
employment as to render impractical the application of 
regular schedular standards.  Therefore, the Board concludes 
that the veteran is adequately compensated by application of 
regular schedular standards and that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Service connection for postoperative hemilaminectomy and 
diskectomy, with arthritis of the lumbar and thoracic spine, 
is denied.

Entitlement to a temporary 100 percent rating pursuant to 
38 C.F.R. § 4.30 for post-surgical convalescence is denied.

An increased rating for post operative lumbar sympathectomy 
is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

